Case: 20-1096    Document: 41    Page: 1   Filed: 02/17/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   DAVID M. GILES,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2020-1096
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-3924, Senior Judge Robert N.
 Davis.
                ______________________

                Decided: February 17, 2021
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.

     DAVID PEHLKE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellee. Also represented
 by JEFFREY B. CLARK, ELIZABETH MARIE HOSFORD, ROBERT
 EDWARD KIRSCHMAN, JR.; JULIE HONAN, Y. KEN LEE, Office
 of General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                  ______________________
Case: 20-1096     Document: 41     Page: 2    Filed: 02/17/2021




 2                                        GILES   v. MCDONOUGH




     Before PROST, Chief Judge, CLEVENGER and TARANTO,
                       Circuit Judges.
 CLEVENGER, Circuit Judge.
     David M. Giles appeals from the final decision of the
 United States Court of Appeals for Veterans Claims (“Vet-
 erans Court”), which rejected his request for an earlier ef-
 fective date for the compensation he receives from the
 Department of Veterans Affairs (“VA”) for his service-con-
 nected chronic bipolar disorder with psychosis. Giles v.
 Wilkie, No. 17-3924, 2019 WL 3422606, at *1 (Vet. App.
 July 30, 2019). For the reasons set forth below, we affirm.
                               I
     Mr. Giles is a veteran of the United States Army. He
 served on active duty twice, between 1976 and 1982. He
 later joined the United States Army Reserve, and reported
 for active duty for training in the Reserve on June 3, 1984.
 Shortly thereafter, he suffered mental problems, was hos-
 pitalized, and was then later discharged in November
 1984.
      Mr. Giles initially filed a claim for a service-connected
 nervous condition with the VA in March 1984. Shortly
 thereafter, following a medical examination, he was diag-
 nosed with a personality disorder. While his claim was
 pending, he entered into his active duty for training. On his
 first day of training, he precipitated a disturbance that led
 his sergeant to question his mental stability, and Mr. Giles
 was hospitalized. After a number of examinations, he was
 diagnosed with an acute case of organic delusional syn-
 drome, and then discharged from the Reserves in Novem-
 ber 1984. In December 1984, the VA denied his claim for
 service connection for a nervous condition, reasoning that
 his diagnosed personality disorder did not qualify as a dis-
 ability under the law. On December 2, 1985, Mr. Giles was
 again hospitalized and given an admitting diagnosis of
Case: 20-1096     Document: 41     Page: 3    Filed: 02/17/2021




 GILES   v. MCDONOUGH                                        3



 schizophrenia, paranoid type. Upon discharge from the
 hospital on January 13, 1986, he was diagnosed with
 chronic bipolar disorder, manic. Mr. Giles requested reo-
 pening of the December 1984 denial of his claim and sub-
 mitted additional evidence. On April 10, 1986, the VA
 denied his request to reopen, reasoning that Mr. Giles pre-
 sented no basis for relating his “neuropsychiatric disorder”
 to military service.
     Mr. Giles timely appealed the April 10, 1986 denial to
 the Board of Veterans’ Appeals (“BVA”). The BVA’s April
 6, 1987 decision affirmed the April 10 denial. After full re-
 view of Mr. Giles’s medical records, the BVA concluded that
 service connection was not warranted for the diagnosis of
 personality disorder during his active duty service. The
 BVA concluded that upon entry into active duty for train-
 ing in the Reserves, Mr. Giles had manifestations of or-
 ganic delusional syndrome, deemed due to alcohol and
 cannabis abuse that admittedly occurred before entering
 training, considered to be acute and apparently resolved
 before his discharge from the hospital. The BVA ruled that
 Mr. Giles’s bipolar disorder, manifested in December of
 l985 and diagnosed as chronic in January 1986, was “not of
 service onset.” J.A. 62. The BVA concluded that “[a]n ac-
 quired psychiatric disorder was neither incurred in nor ag-
 gravated by service nor may a psychosis be presumed to
 have been incurred in active military service.” Id. The April
 6, 1987 BVA decision was not appealed to the Veterans
 Court by Mr. Giles, and thus became the final decision
 denying his 1984 claim.
     On March 31, 1995, Mr. Giles filed a claim with the VA
 for service-connected Post Traumatic Stress Disorder. The
 VA characterized his claim as a request to reopen his pre-
 viously denied 1984 claim for service-connected psychiatric
 disability. After review of his case upon reopening, the VA
 awarded him service connection for chronic bipolar disor-
 der with psychosis, effective the date he filed his claim. Mr.
 Giles did not then, nor now, challenge the VA’s
Case: 20-1096    Document: 41      Page: 4    Filed: 02/17/2021




 4                                       GILES   v. MCDONOUGH



 characterization of his March 31, 1995 claim or any aspect
 of the award for bipolar disorder.
     In July 2012, Mr. Giles filed a request to revise the
 April 6, 1987 BVA decision on the ground that the decision
 contained clear and unmistakable error (“CUE”) 1, because
 the BVA failed to recognize Mr. Giles’s claim for benefits
 on a presumptive basis under 38 C.F.R. § 3.303(b) for his
 June 1984 diagnosis of organic delusional syndrome. 2 The
 July 2012 filing was a follow-up to a previously filed CUE
 request that the BVA had not acted upon.




     1    CUE is an error of fact or law, “to which reasonable
 minds could not differ,” that would have compelled a man-
 ifestly different outcome in the case but for the error.
 38 C.F.R. § 20.1403(a); see also Yates v. West, 213 F.3d
1372, 1375 (Fed. Cir. 2000). CUE is manifest when “either
 the correct facts, as they were known at the time, were not
 before the Board, or the statutory and regulatory provi-
 sions extant at the time were incorrectly applied.”
 38 C.F.R. § 20.1403(a). CUE serves to correct errors in the
 BVA decision that have become final and thus are not sub-
 ject to direct review.
     2    Under 38 C.F.R. § 3.303(b), a veteran who was di-
 agnosed with a chronic disease during service, and then
 manifests the same chronic disease at a later date, is enti-
 tled to a presumption of service connection for the later
 manifested diseases, “unless clearly attributable to inter-
 current causes.” Section 3.303(b) is constrained by the
 chronic diseases listed under § 3.309(a), and “[n]o condition
 other than one listed in § 3.309(a) will be considered
 chronic.” Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir.
 2013) (alteration in original). The list of conditions in
 § 3.309(a) includes "psychoses," the interpretation of which
 is in dispute in this case.
Case: 20-1096     Document: 41     Page: 5    Filed: 02/17/2021




 GILES   v. MCDONOUGH                                       5



     On June 25, 2014, the BVA rejected Mr. Giles’s CUE
 motion on two grounds. First, the BVA stated that regula-
 tions in effect as of the April 1987 BVA decision denied Mr.
 Giles status as a veteran during his active duty for training
 service and as such barred his claim for benefits for his di-
 agnosed organic delusional syndrome. Second, the BVA
 ruled that the record before the April 1987 BVA showed
 that Mr. Giles did not suffer from a chronic psychiatric dis-
 ability during his active duty for training service, and thus
 barred application of § 3.303(b) to his case. And the BVA
 noted that if its decision on the issue of “veteran” status
 was incorrect, the error was harmless as even with “vet-
 eran” status, Mr. Giles failed to satisfy the requirements of
 § 3.303(b).
     Mr. Giles appealed this adverse BVA decision to the
 Veterans Court. He argued that the BVA misapplied the
 relevant law when it held that Mr. Giles lacked “veteran”
 status. With regard to his § 3.303(b) argument, he con-
 tended that the law only requires that there be “subse-
 quent manifestations of the same chronic disease.” In his
 view, because organic delusional syndrome and bipolar dis-
 order are both psychoses, whether his organic delusional
 syndrome was acute or chronic is irrelevant. In response,
 the Veterans Court held that the BVA had insufficiently
 explained why Mr. Giles lacked “veteran” status during his
 active duty for training service, and the court remanded
 the case to the BVA for further review of that issue. The
 Veterans Court expressly declined to consider Mr. Giles’s
 § 3.303(b) argument.
     On remand, the BVA on July 5, 2017 once again ruled
 that the April 1987 BVA decision did not commit CUE. In
 response to the Veterans Court’s remand order, the BVA
 explained its view that the regulations in effect as of the
 April 1987 BVA decision provided that the presumption of
 service incurrence of certain diseases, such as psychosis,
 did not apply to a period of active duty for training, and as
 such a person serving on active duty for training would not
Case: 20-1096    Document: 41      Page: 6    Filed: 02/17/2021




 6                                       GILES   v. MCDONOUGH



 be considered a “veteran” during that service. On the
 § 3.303(b) issue, the BVA again concluded that Mr. Giles
 failed to show that he had incurred a chronic disease dur-
 ing his active duty for training service. Once again, the
 BVA noted that any error it may have made in analysis of
 the “veteran” status issue was harmless, as Mr. Giles failed
 to show he suffered from a chronic disease while on active
 duty for training. Mr. Giles timely appealed the adverse
 BVA decision to the Veterans Court.
                              II
     Once more before the Veterans Court, Mr. Giles re-
 newed his challenge to the BVA determination that he
 lacked “veteran” status while serving on active duty for
 training. He also argued again that whether his organic de-
 lusional syndrome diagnosis was acute, or chronic, does not
 matter for purposes of § 3.303(b) because organic delu-
 sional syndrome is a psychosis, as is bipolar disorder, and
 “psychoses” are defined in § 3.309(a) as chronic diseases.
 The Veterans Court affirmed the BVA determination that
 Mr. Giles failed to satisfy the requirements of § 3.303(b),
 and declined to reach the issue of Mr. Giles’s “veteran” sta-
 tus while on active duty for training on the ground that
 even if the BVA erred on that issue, the error is harmless
 given the rejection of Mr. Giles’s. § 3.303(b) argument.
     The Veterans Court noted that throughout the long
 history of this case, based on the medical records of the
 case, the VA and the BVA treated Mr. Giles’s acute organic
 delusional syndrome and bipolar disorder conditions as dis-
 tinct, separate and unrelated. The Veterans Court’s deci-
 sion, dated July 30, 2019, concluded that organic
 delusional syndrome and bipolar disorder are different,
 and as such, the regulation’s requirement that the same
 chronic disease as shown in service must be shown after
 service is not satisfied on the full record. The Veterans
 Court noted Mr. Giles’s argument that it was “of no mo-
 ment” that his organic delusional syndrome had been
Case: 20-1096     Document: 41      Page: 7   Filed: 02/17/2021




 GILES   v. MCDONOUGH                                        7



 diagnosed as an acute episode and his view that the condi-
 tion should have been diagnosed as chronic, but found the
 arguments only raised a dispute over a factual question,
 and that relief under CUE for such a dispute is only avail-
 able if there was only one possible answer to the fact ques-
 tion, which was not the case regarding the diagnosis of Mr.
 Giles’s organic delusional syndrome. Because the full rec-
 ord showed both that no chronic disease manifested during
 Mr. Giles’s active duty for training service and that Mr.
 Giles’s two diagnosed conditions were not the same, Mr.
 Giles was denied his avenue of relief through § 3.303(b).
                              III
     Mr. Giles timely appealed the July 30, 2019 decision of
 the Veterans Court, raising both the question of whether
 the BVA correctly denied him “veteran” status during his
 active duty for training service, and his claim for relief due
 to CUE in the BVA and Veterans Court decisions that de-
 nied him relief under § 3.303(b). Mr. Giles concedes that we
 need not reach the “veteran” status issue if we conclude
 that there is no error in the Veterans Court’s holding on
 the § 3.303(b) issue, as we do. See Oral Argument at 7:42–
 8:29 (Dec. 11, 2020), http://oralarguments.cafc.uscourts.go
 v/default.aspx?fl=20-1096_12112020.mp3.
      Under 38 U.S.C. § 7292, we have jurisdiction to review
 and decide questions of law that arise from final decisions
 of the Veterans Court. As explained below, this appeal pre-
 sents the question of how to interpret § 3.303(b), in connec-
 tion with § 3.309(a), when the facts show two diseases both
 of which are a psychosis.
                              IV
     At the core of this case is the question of whether “psy-
 choses,” as listed under § 3.309(a), is to be interpreted as
 referring to a category of diseases or a single exemplary
 disease when determining whether a veteran has exhibited
 the “same chronic disease” under § 3.303(b). Under Mr.
Case: 20-1096    Document: 41      Page: 8    Filed: 02/17/2021




 8                                       GILES   v. MCDONOUGH



 Giles’s interpretation, “psychoses” refers to a single, exem-
 plary disease and any type of psychosis, such as organic
 delusional syndrome or bipolar disorder, is the same dis-
 ease. Under the Secretary’s interpretation, “psychoses” re-
 fers to a category of diseases, and whether diseases falling
 within this category are the same is a factual question out-
 side of our jurisdiction.
     Mr. Giles argues that his two distinct diagnoses of or-
 ganic delusional syndrome and bipolar disorder should be
 construed as the “same chronic disease” under § 3.303(b)
 because they both are encompassed within the umbrella of
 “psychoses.” We reject Mr. Giles’s view and agree with the
 Secretary that § 3.309(a) defines “psychoses” as a category
 of diseases.
      First, “psychoses” is plural, which suggests that it co-
 vers multiple conditions that may vary from one another
 (e.g., organic delusional syndrome and bipolar disorder). A
 reading that treats distinct diagnoses as the same simply
 because they fall under “psychoses” would virtually trans-
 form the term from the plural to the singular “psychosis.”
 This interpretation plainly disregards the distinctions be-
 tween different types of “psychoses” by simply classifying
 them all as a “psychosis.” Second, such a reading would im-
 properly broaden the regulation by eviscerating the re-
 quirement that the disease be the “same” or “chronic”
 because any disease within the gamut of “psychoses,” even
 if different or non-chronic, would be incorporated into
 § 3.309(a) as “psychoses.”
     Defining “psychoses” as a category is further supported
 by applying similar reasoning to another condition listed
 under § 3.309(a): “other organic diseases of the nervous sys-
 tem.” This condition is similarly referred to in the plural
 and encompasses numerous distinct diseases, such as sen-
 sorineural hearing loss and migraines. See, e.g., Standfield
 v. Wilkie, No. 18-6408, 2020 WL 957474, at *2 (Vet. App.
 Feb. 28, 2020) (recognizing migraines as an organic disease
Case: 20-1096     Document: 41     Page: 9    Filed: 02/17/2021




 GILES   v. MCDONOUGH                                       9



 of the nervous system); Fountain v. McDonald, 27 Vet.
 App. 258, 264 (2015) (stating that the Secretary has made
 clear that sensorineural hearing loss is an “organic disease
 of the nervous system”). The position that Mr. Giles re-
 quests we take, if similarly applied to this condition, would
 mean that these distinct diseases (i.e., sensorineural hear-
 ing loss and migraines) are the “same” simply because they
 are classified as “organic diseases of the nervous system.”
 In addition, our treatment of different diseases in this case
 further comports with how we have treated different dis-
 eases for the purposes of a request to reopen. See Boggs v.
 Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (holding that
 claims based on separate and distinct diagnoses be treated
 as separate claims even if the symptomatology was over-
 lapping).
      We hold that “psychoses” as listed in § 3.309(a) must be
 interpreted as a category of diseases as a legal matter, and
 any dispute regarding whether Mr. Giles’s organic delu-
 sional syndrome is chronic or the same disease as his bipo-
 lar disorder is a factual determination that is beyond our
 court’s jurisdiction. Thus, the Veterans Court properly de-
 termined that the Board did not commit CUE in 1987 when
 it found that Mr. Giles was not entitled to a presumption
 of service connection for his bipolar disorder dating back to
 his 1984 diagnosis of organic delusional syndrome through
 § 3.303(b).
                              V
     For the foregoing reasons, we affirm the judgment of
 the United States Court of Appeals for Veterans Claims.
                        AFFIRMED